EUGENE S. HARSH, LOIS E. HARSH, CHERYL L. ZWOYER, CO-ADMINISTRATORS FOR THE ESTATE OF DOUGLAS LEE HARSH, DECEASED; CAROL A. ZWOYER, CHARLES J. ZWOYER, JR., CHERYL L. ZWOYER, CO-ADMINISTRATORS FOR THE ESTATE OF CONNIE J. HARSH, DECEASED; AND CHERYL L. ZWOYER, ADMINISTRATRIX FOR THE ESTATE OF TYLER D. HARSH, DECEASED
v.
FREDERICK W. PETROLL AND HAC FARM LINES AGRICULTURAL COOPERATIVE ASSOCIATION AND CYNED (A/K/A SINED) TRANSPORT CORPORATION AND PENNSYLVANIA DEPARTMENT OF TRANSPORTATION AND GENERAL MOTORS CORPORATION AND CHEVROLET MOTOR DIVISION, GENERAL MOTORS CORPORATION AND JIM McKAY CHEVROLET, INC.
PETITION OF: GENERAL MOTORS CORPORATION.
Supreme Court of Pennsylvania, Middle District.
November 9, 2004.

ORDER
PER CURIAM.
AND NOW, this 9th day of November, 2004, the Petitions for Allowance of Appeal are hereby denied.
Mr. Justice Saylor dissents, as he would allow the appeal on the first two issues framed in the petition.